Exhibit 24(b)(8.54) SCHEDULE A-1 TO SELLING AND SERVICES AGREEMENT AND PARTICIPATION AGREEMENT Effective Date: August 1, 2010 Fund Number Fund Name Share Class Type CUSIP Number NASDAQ Symbol 008 Delaware Cash Reserve A Money Market 245910104 DCRXX 592 Delaware Core Bond A Fixed Income 245908710 DPFIX 594 Delaware Core Bond I Fixed Income 245908678 DCBIX 595 Delaware Core Bond R Fixed Income 245908686 DEBRX 023 Delaware Core Plus Bond A Fixed Income 246094205 DEGGX 041 Delaware Core Plus Bond I Fixed Income 246094502 DUGIX 526 Delaware Core Plus Bond R Fixed Income 246094809 DUGRX 460 Delaware Corporate Bond A Fixed Income 245908785 DGCAX 463 Delaware Corporate Bond I Fixed Income 245908751 DGCIX 536 Delaware Corporate Bond R Fixed Income 245908744 DGCRX 215 Delaware Diversified Floating Rate A Fixed Income 245908660 DDFAX 217 Delaware Diversified Floating Rate I Fixed Income 245908637 DDFLX 218 Delaware Diversified Floating Rate R Fixed Income 245908645 DDFFX 189 Delaware Diversified Income A Fixed Income 246248744 DPDFX 195 Delaware Diversified Income I Fixed Income 246248587 DPFFX 531 Delaware Diversified Income R Fixed Income 246248553 DPRFX 129 Delaware Dividend Income A Equity 24610B107 DDIAX 132 Delaware Dividend Income I Equity 24610B404 DDIIX 543 Delaware Dividend Income R Equity 24610B842 DDDRX 019 Delaware Emerging Markets A Equity 245914841 DEMAX 020 Delaware Emerging Markets I Equity 245914817 DEMIX 540 Delaware Emerging Markets R Equity 245914569 DEMRX 464 Delaware Extended Duration Bond A Fixed Income 245908835 DEEAX 467 Delaware Extended Duration Bond I Fixed Income 245908793 DEEIX 549 Delaware Extended Duration Bond R Fixed Income 245908728 DEERX 444 Delaware Foundation Conservative Allocation A Equity 245918107 DFIAX 447 Delaware Foundation Conservative Allocation I Equity 245918404 DFIIX 533 Delaware Foundation Conservative Allocation R Equity 245918818 DFIRX 588 Delaware Foundation Equity A Equity 245918792 DFEAX 591 Delaware Foundation Equity I Equity 245918768 DFEIX 590 Delaware Foundation Equity R Equity 245918776 DFERX 452 Delaware Foundation Growth Allocation A Equity 245918883 DFGAX 455 Delaware Foundation Growth Allocation I Equity 245918859 DFGIX 535 Delaware Foundation Growth Allocation R Equity 245918826 DFGRX 448 Delaware Foundation Moderate Allocation A Equity 245918503 DFBAX 451 Delaware Foundation Moderate Allocation I Equity 245918800 DFFIX 534 Delaware Foundation Moderate Allocation R Equity 245918834 DFBRX 179 Delaware Global Value A Equity 245914718 DABAX 182 Delaware Global Value I Equity 245914676 DABIX 496 Delaware Growth Equity (closed to new investors) A Equity 24581P101 DASAX 499 Delaware Growth Equity (closed to new investors) I Equity 24581P200 DASIX 552 Delaware Growth Equity (closed to new investors) R Equity 24581P507 DASRX 573 Delaware Healthcare A Equity 24610E101 DLHAX 575 Delaware Healthcare I Equity 24610E408 DLHIX 576 Delaware Healthcare R Equity 24610E309 DLRHX Fund Number Fund Name Share Class Type CUSIP Number NASDAQ Symbol 137 Delaware High-Yield Opportunities A Fixed Income 245908876 DHOAX 140 Delaware High-Yield Opportunities I Fixed Income 245908843 DHOIX 539 Delaware High-Yield Opportunities R Fixed Income 245908736 DHIRX 556 Delaware Inflation Protected Bond A Fixed Income 246094882 DIPAX 559 Delaware Inflation Protected Bond I Fixed Income 246094858 DIPIX 034 Delaware International Value Equity A Equity 245914106 DEGIX 048 Delaware International Value Equity I Equity 245914403 DEQIX 527 Delaware International Value Equity R Equity 245914577 DIVRX 001 Delaware Large Cap Value A Equity 245907100 DELDX 051 Delaware Large Cap Value I Equity 245907407 DEDIX 520 Delaware Large Cap Value R Equity 245907886 DECRX 022 Delaware Limited-Term Diversified Income A Fixed Income 245912308 DTRIX 047 Delaware Limited-Term Diversified Income I Fixed Income 245912506 DTINX 525 Delaware Limited-Term Diversified Income R Fixed Income 245912803 DLTRX 211 Delaware Macquarie Global Infrastructure A Equity 245914551 DMGAX 213 Delaware Macquarie Global Infrastructure I Equity 245914536 DMGIX 214 Delaware Macquarie Global Infrastructure R Equity 245914528 DMGRX 569 Delaware Macquarie Global Real Estate Fund A Equity 24610D103 DLRAX 570 Delaware Macquarie Global Real Estate Fund I Equity 24610D400 DLRIX 571 Delaware Macquarie Global Real Estate Fund R Equity 24610D301 DLRRX 577 Delaware Mid Cap Value A Equity 246093868 DLMAX 579 Delaware Mid Cap Value I Equity 246093835 DLMIX 580 Delaware Mid Cap Value R Equity 246093843 DLMRX 095 Delaware REIT A Equity 246248868 DPREX 186 Delaware REIT I Equity 246248777 DPRSX 529 Delaware REIT R Equity 246248561 DPRRX 316 Delaware Select Growth A Equity 928931104 DVEAX 442 Delaware Select Growth I Equity 928931757 VAGGX 532 Delaware Select Growth R Equity 928931740 DFSRX 480 Delaware Small Cap Core A Equity 24610B883 DCCAX 483 Delaware Small Cap Core I Equity 24610B859 DCCIX 550 Delaware Small Cap Core R Equity 24610B834 DCCRX 021 Delaware Small Cap Value A Equity 246097109 DEVLX 046 Delaware Small Cap Value I Equity 246097208 DEVIX 538 Delaware Small Cap Value R Equity 246097505 DVLRX 016 Delaware Smid Cap Growth A Equity 245906102 DFCIX 045 Delaware Smid Cap Growth I Equity 245906201 DFDIX 523 Delaware Smid Cap Growth R Equity 245906508 DFRIX 003 Delaware Trend (closed to new investors) A Equity 245905104 DELTX 043 Delaware Trend (closed to new investors) I Equity 245905203 DGTIX 522 Delaware Trend (closed to new investors) R Equity 245905500 DETRX 101 Delaware U.S. Growth A Equity 245917505 DUGAX 104 Delaware U.S. Growth I Equity 245917802 DEUIX 530 Delaware U.S. Growth R Equity 245917711 DEURX 456 Delaware Value A Equity 24610C881 DDVAX 459 Delaware Value I Equity 24610C857 DDVIX 561 Delaware Value R Equity 245907860 DDVRX
